Name: 2014/8/EU: Commission Implementing Decision of 10Ã October 2013 amending Decision 2010/372/EU on the use of controlled substances as process agents under Article 8(4) of Regulation (EC) NoÃ 1005/2009 of the European Parliament and of the Council (notified under document C(2013) 6517)
 Type: Decision_IMPL
 Subject Matter: deterioration of the environment;  environmental policy;  business classification
 Date Published: 2014-01-11

 11.1.2014 EN Official Journal of the European Union L 8/27 COMMISSION IMPLEMENTING DECISION of 10 October 2013 amending Decision 2010/372/EU on the use of controlled substances as process agents under Article 8(4) of Regulation (EC) No 1005/2009 of the European Parliament and of the Council (notified under document C(2013) 6517) (Only the Dutch, French, German, Italian, Polish and Portuguese texts are authentic) (2014/8/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1005/2009 of the European Parliament and of the Council of 16 September 2009 on substances that deplete the ozone layer (1), and in particular Article 8(4) thereof, Whereas: (1) In view of the responsibilities of the Union under Decision X/14 and subsequent decisions of the Parties to the Montreal Protocol on Substances that Deplete the Ozone Layer, Article 8(4) of Regulation (EC) No 1005/2009 limits the use of controlled substances as process agents to 1 083 metric tonnes per year and limits the emissions from process agent uses to 17 metric tonnes per year. (2) Commission Decision 2010/372/EU (2) establishes a list of undertakings for which the use of controlled substances as process agents shall be permitted and sets the maximum quantities that may be used for make-up and emitted for each of the undertakings concerned. (3) Since 2010, two undertakings (Anwil SA and CUF Quimicos Industriais SA) have stopped using controlled substances as process agents. Another undertaking (Arkema France SA) has informed the French competent authorities that there were major and manifest errors in the emissions data it reported to the Commission for 2007, 2008, 2009, 2010 and 2011, with the result that its annual emissions were significantly underestimated. This data was used by the Commission as the basis for the calculation of the undertakings limit as set out in the Annex to Decision 2010/372/EU, which lists the undertakings and the maximum quantities that may be emitted annually by each undertaking. The French competent authorities have investigated this claim and have found that such manifest errors in the reported data indeed exist. These errors in the reported data appear to be unintentional, and resulted in a limit being set for the undertaking that was significantly below the limit that would otherwise have been set had annual emissions been correctly reported. The undertakings limit as set out in the Annex to Decision 2010/372/EU does not therefore correctly reflect its historical annual emissions and should be corrected. (4) The Annex to Decision 2010/372/EU should therefore be amended. (5) It should also be clarified that transfers of make-up quota between different substances and uses are also possible within the same undertaking. (6) Decision 2010/372/EU should therefore be amended accordingly. (7) Decision 2010/372/EU is not limited in time and it may be appropriate to review it, and in particular its Annex, in the light of future technical developments. (8) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 25(1) of Regulation (EC) No 1005/2009, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/372/EU is amended as follows: (1) in Article 3, the first sentence is replaced by the following: An undertaking may fully or partially transfer its make-up quota allocated for an existing installation outlined in the Annex, regardless of the substance or use the quantity was allocated for, to another undertaking listed in the Annex or within the same undertaking to another substance and use listed in the Annex for that undertaking.; (2) the Annex to Decision 2010/372/EU is replaced by the Annex to this Decision. Article 2 This Decision is addressed to the following undertakings: Anwil SA Ul. Torunska 222 87-805 Wloclawek POLAND Arkema France SA 420 rue dEstienne DOrves 92705 ColombesCedex FRANCE Bayer Material Science AG CAS-PR-CKD, GebÃ ¤ude B669 41538 Dormhagen GERMANY CUF Quimicos Industriais SA Quinta da Industria Beduido 3860-680 Estarreja PORTUGAL Potasse et Produits Chimiques SA 95 rue du General de Gaulle 68802 Thann Cedex FRANCE Vencorex France Etablissement du Pont-de-Claix Plate-forme chimique Rue Lavoisier BP16 38801 Le Pont-de-Claix Cedex FRANCE Solvay Specialty Polymers Italy SpA Viale Lombardia 20 20021 Bollate (MI) ITALY Teijin Aramid BV Oosterhorn 6 9930 AD Delfzijl NETHERLANDS Done at Brussels, 10 October 2013. For the Commission Connie HEDEGAARD Member of the Commission (1) OJ L 286, 31.10.2009, p. 1. (2) OJ L 169, 3.7.2010, p. 17. ANNEX (This Annex is not published because it contains confidential commercial information.)